
	
		II
		112th CONGRESS
		2d Session
		S. 2203
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the African Burial Ground
		  International Memorial Museum and Educational Center in New York, New York, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 African Burial Ground International
			 Memorial Museum and Educational Center Act.
		2.FindingsCongress finds that—
			(1)the African Burial Ground National Historic
			 Landmark in New York, New York, holds the remains of up to 20,000 enslaved
			 Africans and early-generation African-Americans from the colonial era;
			(2)the Africans and African-Americans that
			 suffered under slavery show us the strength of the human character and provide
			 us with a model of courage, commitment, and perseverance;
			(3)as President George W. Bush stated on July
			 8, 2003, during his remarks at Goree Island, Senegal: “For 250 years the
			 captives endured an assault on their culture and their dignity. The spirit of
			 Africans in America did not break. … All the generations of oppression under
			 the laws of man could not crush the hope of freedom and defeat the purposes of
			 God.”;
			(4)on February 27, 2006, President George W.
			 Bush established the National Monument, which was comprised of the
			 approximately 15,000-square foot parcel of the National Historic Landmark that
			 was bounded by Duane and Elk Streets in Lower Manhattan;
			(5)an international memorial museum facility
			 dedicated to those individuals who suffered the grave injustice of slavery in
			 the United States, while at the same time helping to build the country,
			 would—
				(A)reflect the significance of the African
			 Burial Ground; and
				(B)help the people of the United States
			 understand the past and honor the history of all people in the United
			 States;
				(6)in 1998, the Secretary of the Smithsonian
			 Institution—
				(A)stated that the African Burial Ground
			 affords the perfect opportunity to gain insight into—
					(i)the institution of slavery, as practiced in
			 urban, rural, northern, and southern parts of the United States; and
					(ii)the international slave trade; and
					(B)proposed that a partnership be formed among
			 the Smithsonian, the National Park Service, and the General Services
			 Administration to further develop the African Burial Ground;
				(7)the National Museum of African American
			 History and Culture Act (20 U.S.C. 80r et seq.), which authorized construction
			 of a museum in Washington, DC, identified the period of slavery as one of the
			 periods of the African-American diaspora that would be encompassed by the
			 museum;
			(8)the African Burial Ground—
				(A)is unlike any other anthropological and
			 symbolic site in the United States or the world;
				(B)includes DNA samples from the remarkably
			 well-preserved human remains that will enable researchers to trace the home
			 roots in Africa of those individuals buried at the African
			 Burial Ground; and
				(C)provides a fitting location for a national
			 memorial facility, relating to the National Museum of African American History
			 and Culture that would—
					(i)pay special tribute to—
						(I)the thousands of enslaved individuals who
			 are buried at the African Burial Ground; and
						(II)all of the individuals who were enslaved
			 during the history of the United States;
						(ii)examine the African cultural traditions
			 brought to the United States by the enslaved; and
					(iii)explore in-depth the institution of
			 slavery;
					(9)a memorial museum at the site of the
			 African Burial Ground—
				(A)was first recommended by a Federal steering
			 committee in 1992; and
				(B)in conjunction with the planned World Trade
			 Center memorial and other nearby sites, would attract millions of visitors from
			 the United States and abroad, making a substantial contribution to the
			 development and revitalization of Lower Manhattan in response to the attacks on
			 the World Trade Center of September 11, 2001;
				(10)Public Law 99–511 (100 Stat. 2080)
			 encouraged support for the establishment of a commemorative structure within
			 the National Park System or on other Federal land that is dedicated to the
			 promotion of understanding, knowledge, opportunity, and equality for all
			 people;
			(11)similar to the National Museum of the
			 Native American that was established by section 3(a) of the National Museum of
			 the American Indian Act (20 U.S.C. 80q–1(a)), a memorial museum at the site of
			 the African Burial Ground would benefit from a partnership among—
				(A)the Federal Government;
				(B)the State of New York;
				(C)the city of New York; and
				(D)members of the private sector;
				(12)the African Burial Ground—
				(A)has been determined to be nationally
			 significant as—
					(i)a National Historic Landmark; and
					(ii)a National Monument; and
					(B)provides an important opportunity for
			 interpretation, understanding, partnership and pride; and
				(13)the National Park Service—
				(A)has played an important role in the
			 development of the African Burial Ground (including the designation of the
			 African Burial Ground as a National Monument);
				(B)successfully operates other national
			 facilities in the city of New York that symbolize freedom and the quest for
			 freedom in America, including—
					(i)the Statue of Liberty National Monument;
			 and
					(ii)Ellis Island National Monument;
					(C)provided key support to the Presidential
			 Study Commission for the National Museum of African American History and
			 Culture; and
				(D)is well-suited to assume a leadership role
			 with respect to the creation of the Museum.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the General Services Administration.
			(2)Advisory councilThe term Advisory Council
			 means the African Burial Ground Advisory Council established by section
			 7(a).
			(3)CityThe term City means the city
			 of New York, New York.
			(4)Expansion propertyThe term expansion property
			 means the property that is acquired by the Secretary under section 5(a).
			(5)MuseumThe term Museum means the
			 African Burial Ground International Memorial Museum and Educational Center
			 established by section 4(a).
			(6)National landmarkThe term National Landmark
			 means the African Burial Ground National Historic Landmark in the City.
			(7)National monumentThe term National Monument
			 means the African Burial Ground National Monument in the City.
			(8)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
			(9)StateThe term State means the State
			 of New York.
			4.Establishment of Museum
			(a)EstablishmentThere is established at the National
			 Monument a memorial museum and educational center, to be known as the
			 African Burial Ground International Memorial Museum and Educational
			 Center.
			(b)PurposesThe purposes of the Museum are—
				(1)to serve as a permanent living
			 memorial—
					(A)to the enslaved who are buried at the
			 African Burial Ground; and
					(B)to other Africans and African-Americans who
			 were enslaved;
					(2)to examine the African cultural traditions
			 brought to the United States by the enslaved;
				(3)to explore in-depth the institution of
			 slavery in the United States and other parts of the world;
				(4)to provide a space for—
					(A)permanent and temporary exhibits;
			 and
					(B)the collection and study of artifacts and
			 documents; and
					(5)to encourage collaboration between the
			 Museum and the National Museum of African American History and Culture, other
			 museums, historically black colleges and universities, historical societies,
			 educational institutions, and other appropriate entities and organizations,
			 including collaboration with respect to—
					(A)the development of cooperative programs and
			 exhibitions, including through digital, electronic, and interactive
			 technologies;
					(B)the identification, management, and care of
			 Museum collections; and
					(C)the training of Museum and National Park
			 Service professionals and other persons concerned with heritage
			 preservation.
					(c)Association with national
			 museumThe Museum shall
			 become associated with the National Museum of African American History and
			 Culture, in a manner to be determined by the Secretary, in consultation with
			 the Advisory Council and the Board of Regents of the Smithsonian
			 Institution.
			5.Site acquisition and development
			(a)In generalThe Secretary, in consultation with the
			 Administrator, the Secretary of the Smithsonian Institution, the City, the
			 State, and the Advisory Council, shall—
				(1)acquire for the Museum property that is
			 located—
					(A)adjacent to the National Monument;
			 or
					(B)in any other area of the National Landmark
			 other than the location described in subparagraph (A); and
					(2)plan, design, and construct the Museum on
			 the property acquired under paragraph (1).
				(b)Federal shareThe Secretary shall pay
			 2/3 of the total costs of—
				(1)acquiring property for the Museum;
			 and
				(2)planning, designing, constructing,
			 reconstructing, and renovating, as applicable, the Museum.
				(c)Contracting authority
				(1)In generalThe Secretary and the Administrator may
			 enter into any agreements with each other, the City, the State, and other
			 parties that are necessary for the acquisition, by donation or other means, of
			 property for—
					(A)establishing the Museum; and
					(B)planning, designing, constructing,
			 reconstructing, and renovating, as applicable, the Museum.
					(2)Site acquisitionThe Secretary may acquire property under
			 subsection (a)(1) by purchase, long-term lease, or any other appropriate means
			 of acquisition, as determined by the Secretary.
				(d)Expansion of National
			 MonumentThe expansion
			 property is incorporated in, and shall be managed as part of, the National
			 Monument.
			6.Operation of the Museum
			(a)In generalThe Secretary, in consultation with the
			 Advisory Council, shall operate the Museum.
			(b)AuthoritiesThe Secretary, in consultation with the
			 Advisory Council, may—
				(1)purchase, accept, borrow, and otherwise
			 acquire artifacts for the collections of the Museum;
				(2)loan, exchange, sell, and otherwise dispose
			 of any part of the collections of the Museum, if the proceeds of the
			 disposition are used for additions to the collections of the Museum;
				(3)specify criteria with respect to the use of
			 the collections and resources of the Museum, including policies on programming,
			 education, exhibitions, and research;
				(4)provide for preservation, restoration, and
			 maintenance of the collections of the Museum;
				(5)solicit, accept, use, and dispose of gifts,
			 bequests, and devises of real and personal property for the purpose of
			 facilitating the work of the Museum;
				(6)contract with such parties as may be
			 necessary to facilitate the operation of the Museum;
				(7)administer the National Monument as a unit
			 of the National Park System in accordance with—
					(A)this Act; and
					(B)the laws generally applicable to units of
			 the National Park System, including the Act of August 25, 1916 (commonly known
			 as the National Park Service Organic Act) (16 U.S.C. 1 et seq.);
			 and
					(8)conduct any other activities that are
			 necessary to carry out the purposes of this Act.
				7.Advisory Council
			(a)EstablishmentThere is established within the Department
			 of the Interior an advisory council to be known as the African Burial
			 Ground Advisory Council.
			(b)Membership
				(1)CompositionThe Advisory Council shall be composed of
			 the following members or their designees:
					(A)The Secretary, who shall serve as
			 Chairperson of the Advisory Council.
					(B)The Director of the National Park
			 Service.
					(C)The Secretary of the Smithsonian
			 Institution.
					(D)The Administrator.
					(E)The Governor of the State.
					(F)The Mayor of the City.
					(G)The President of the Borough of
			 Manhattan.
					(H)Fourteen members, to be appointed by the
			 Secretary, taking into consideration—
						(i)recommendations from organizations and
			 entities that are committed to the legacy of the African Burial Ground;
			 and
						(ii)recommendations from the members of the
			 Advisory Council.
						(2)Nonvoting membersThe Secretary may appoint as nonvoting
			 members of the Advisory Council—
					(A)members of the United States Senate;
					(B)members of the House of
			 Representatives;
					(C)officials representing the City;
					(D)officials representing the State;
			 and
					(E)any other individuals that the Secretary,
			 in consultation with the members of the Advisory Council, determines to be
			 appropriate.
					(3)Date of appointmentsThe initial appointment of a member under
			 paragraph (1) shall be made not later than 180 days after the date of enactment
			 of this Act.
				(c)Terms
				(1)In generalExcept as provided in paragraph (2), each
			 member of the Advisory Council shall be appointed for a term of 3 years.
				(2)Initial appointeesOf the members first appointed under
			 subsection (b)(1)(H)—
					(A)5 members shall be appointed for a term of
			 1 year;
					(B)5 members shall be appointed for a term of
			 2 years; and
					(C)4 members shall be appointed for a terms of
			 3 years.
					(3)Reappointment
					(A)In generalA member of the Advisory Council may be
			 reappointed, except that no individual may serve on the Advisory Council for a
			 total of more than 2 terms.
					(B)Vacancy appointmentsFor purposes of subparagraph (A), the
			 number of terms an individual serves on the Advisory Council shall not include
			 any portion of a term for which an individual is appointed to fill a vacancy
			 under paragraph (4)(B).
					(4)Vacancies
					(A)In generalA vacancy on the Advisory Council—
						(i)shall not affect the powers of the Advisory
			 Council; and
						(ii)shall be filled in the same manner as the
			 original appointment was made.
						(B)TermAny member of the Advisory Council
			 appointed to fill a vacancy occurring before the expiration of the term for
			 which the member’s predecessor was appointed shall be appointed for the
			 remainder of that term.
					(d)DutiesThe Advisory Council shall—
				(1)make recommendations to the Secretary on
			 the planning, design, and construction of the Museum;
				(2)advise and assist the Secretary on all
			 matters relating to the administration, operation, maintenance, and
			 preservation of the Museum;
				(3)provide significant opportunities for
			 public input with respect to carrying out the duties under paragraphs (1) and
			 (2); and
				(4)adopt bylaws for the operation of the
			 Advisory Council.
				(e)Compensation
				(1)In generalExcept as provided in paragraph (2), a
			 member of the Advisory Council shall serve without compensation.
				(2)Travel expensesA member of the Council shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Advisory Council.
				(f)Meetings
				(1)In generalThe Advisory Council shall meet at the call
			 of the chairperson or on the written request of a majority of the members of
			 the Advisory Council, but not fewer than 2 times each year.
				(2)Initial meetingsDuring the 1-year period beginning on the
			 date of the first meeting of the Advisory Council, the Advisory Council shall
			 meet not fewer than 4 times for the purpose of carrying out the duties of the
			 Advisory Council.
				(g)QuorumA majority of the members of the Advisory
			 Council shall constitute a quorum for the purpose of conducting business, but a
			 lesser number may receive information on behalf of the Advisory Council.
			8.Director and staff
			(a)Director
				(1)In generalThe Secretary shall appoint a Director for
			 the Museum, taking into consideration recommendations by the Advisory
			 Council.
				(2)DutiesThe Director of the Museum shall manage the
			 Museum, in accordance with any policies established by the Secretary, in
			 consultation with the Advisory Council.
				(b)Staff
				(1)AppointmentThe Secretary may, without regard to the
			 civil service laws, appoint 2 employees to assist the Director of the Museum in
			 carrying out the duties of the Director.
				(2)CompensationThe employees appointed under subsection
			 (b) may be paid without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code.
				9.Authorization of appropriations
			(a)In generalExcept as provided in subsection (b), there
			 are authorized to be appropriated to the Secretary to carry out this
			 Act—
				(1)$15,000,000 for fiscal year 2012;
			 and
				(2)such sums as are necessary for each fiscal
			 year thereafter.
				(b)Acquisition of museum siteThere are authorized to be appropriated
			 such sums as are necessary to carry out section 5.
			(c)AvailabilityAmounts made available under subsections
			 (a) and (b) shall remain available, without fiscal year limitation, until
			 expended.
			(d)Use of funds for fund-RaisingAmounts made available under this section
			 may be used to raise funds from private sources to support and promote the
			 Museum.
			
